Per Curiam.
Respondent was disbarred by this Court in 1987 (Matter of Hoffman, 130 AD2d 839). By report dated June 19, 1998, a subcommittee of the Committee on Character and Fitness, to whom respondent’s application for reinstatement was referred (see, 22 NYCRR 806.12 [b]), concluded that respondent had complied with the terms of his disbarment and that he possessed the requisite character and fitness to practice law.
We conclude that respondent has complied with the provisions of the order which disbarred him and with the provisions of this Court’s rule governing the conduct of disbarred attorneys (22 NYCRR 806.9). We are also satisfied that he has complied with the requirements of this Court’s rule regulating reinstatement (22 NYCRR 806.12) and that he possesses the requisite character and fitness to resume the practice of law.
However, mindful of the circumstances of respondent’s disbarment, we condition respondent’s reinstatement to practice upon his association, during the first three years in which he engages in the private practice of law, with an attorney who has at least five years of experience as a private practitioner. During such period, respondent shall submit semiannual reports to petitioner confirming and detailing the initial and continuing association. Petitioner shall report any failure to meet said condition or reporting requirement to this Court.
Accordingly, the application is granted and respondent is reinstated to the practice of law, upon the conditions set forth herein, effective immediately.
Cardona, P. J., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, upon the conditions set forth in the decision herein, effective immediately.